Case 3:20-cv-00141-MMA-JLB Document 25 Filed 10/08/20 PageID.146 Page 1 of 1



 1

 2

 3

4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               SOUTHERN DISTRICT OF CALIFORNIA
 9
      NEW STAR HOLDINGS, LTD., a Colorado              )   Case No. 3:20-cv-00141-MMA-JLB
10    corporation; J. M. GROUP, INC. dba               )
      JM INTERNATIONAL, a California                   )
11    corporation,                                     )   ORDER GRANTING JOINT MOTION TO
                                                       )   DISMISS WITH PREJUDICE
12                  Plaintiff,                         )
                                                       )   [Doc. No. 24]
13           v.                                        )
                                                       )
14    ROLLS-ROYCE, PLC, a United Kingdom               )
                                                       )
15    public limited company,                          )
                                                       )
16                  Defendant.                         )
                                                       )
17

18

19          Upon due consideration, good cause appearing, the Court GRANTS the parties’ joint
20   motion to dismiss this action with prejudice. See Doc. No. 24. The Parties agree that each
21   will bear its own attorneys’ fees and costs. The Court DIRECTS the Clerk of Court to terminate
22   all pending deadlines, motions, and hearings, and close the case.
23          IT IS SO ORDERED.
24   Dated: October 8, 2020
                                               HON. MICHAEL M. ANELLO
25                                             United States District Judge
26

27

28


                                                   1                       Case No. 3:20-cv-00141-MMA-JLB
